December 03, 2010


Mr. Bradley Dean McClellan
Law Offices of Richard Pena, P.C.
1701 Directors Blvd., Suite 110
Austin, TX 78744
Mr. Jack W. Latson
Flahive, Ogden & Latson
P.O. Drawer 13367
Austin, TX 78711-3367

RE:   Case Number:  09-0330
      Court of Appeals Number:  03-06-00529-CV
      Trial Court Number:  GN401199

Style:      LIANA LEORDEANU
      v.
      AMERICAN PROTECTION INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Ms. Elaine M. Chaney     |
|   |Mr. Gary L. Kilgore      |